205 Pa. Super. 416 (1965)
Forsythe
v.
Wohlfarth, Appellant.
Superior Court of Pennsylvania.
Argued April 13, 1965.
May 10, 1965.
*417 Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS and HOFFMAN, JJ. (FLOOD, J., absent).
Preston J. McDonnell, for appellant.
Leonard J. Paletta, with him McArdle, Harrington, Feeney & McLaughlin, for appellee.
OPINION PER CURIAM, May 10, 1965:
The judgment of the Court of Common Pleas of Allegheny County is affirmed on the opinion of Judge ALBERT A. FIOK for the court below, reported at 35 Pa. D. & C. 2d 785.